It is my understanding that the order of reversal entered in this case is predicated upon the conclusion that, under the facts disclosed by the bill of complaint which necessarily must be taken as true on the preliminary objections filed by the defendants, the proceeds of the condemnation belong to the County, the record owner of the title to the land involved at the time of the taking. With that, I am compelled to agree. It is the logical conclusion to be drawn from the facts so established.
However, I do not understand that the decision precludes the former owners of the property, who later redeemed what remained after the condemnation, from showing what acreage was adversely taken from the County by the Turnpike Commission's condemnation, how much remained for redemption after the condemnation, whether any of the property so taken lay in Somerset County or any other facts that might be material in establishing an equitable right in the former owners to the fund from the condemnation as representing the land which the County, through no voluntary sale of its own, *Page 366 
was unable to redeliver to the former owners upon their exercise of their right to redeem.